Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments & Arguments
Applicant’s amendments and arguments filed 26 May 2021, with respect to claims 1-10, have been fully considered and determined to place the application in condition for allowance.  The rejections of claims 1-6 and 8-10 have been withdrawn. 

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-6 and 8-10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, assigning the different sets of the halftone data to the pass operations in a same direction in reciprocation in the main scanning direction in a same recording area.
Referring to claim 7, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, assigning a halftone datum to pass operations when an intensity of a contrast between a color of the recording medium and color is higher than an intensity of a contrast between the color of the recording medium and another color.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
06 June 2021